DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2021 has been recorded and accepted.

Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the grass trimmer of claims 51 and 61 including “an operating device for setting the grass trimmer to a cutting mode or an auto-winding mode, wherein in the cutting mode, the trimming head is driven by the motor to rotate to cut vegetation; in the auto-winding mode, at least one of the spool or the line holding structure is driven by the motor to rotate so as to wind the trimming line around the spool; and the operating device comprises a first operating element for activating the cutting mode and a second operating element for activating the auto-winding mode”.

A review of the closest prior art supports the above as explained in the following reference(s); Sprungman (U.S. Patent Pub. No. 2015/0342116) and Saito (U.S. Patent Pub. No. 2011/0203118).
-Sprungman teaches a grass trimmer (100) comprising a trimming head (108) comprising a spool (210) and a line holding element (204, 212), wherein the spool is used to wind a trimming line (110) and the line holding element comprises a line holding structure (212) for associating with the trimming line (Figures 1 and 2A; Paragraphs 0048 and 0051); a motor (102) for driving the trimming head to rotate (Paragraph 0040 

Saito teaches it is old and well known in trimming devices (Figure 1)  to provide a device with a first housing (15) for accommodating a motor (13)(Figures 1 and 3 Paragraph 0027); a circuit board (10-10d) electrically coupled with the motor and a second housing (10) for accommodating the circuit board (Figures 2 and 7; Paragraph 0029).
Neither Sprungman nor Saito provides an operating device for setting the grass trimmer to a cutting mode or an auto-winding mode, wherein in the cutting mode, the trimming head is driven by the motor to rotate to cut vegetation; in the auto-winding mode, at least one of the spool or the line holding structure is driven by the motor to rotate so as to wind the trimming line around the spool; and the operating device comprises a first operating element for activating the cutting mode and a second operating element for activating the auto-winding mode.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 51 and 61.
Claims 52-60 and 62-70 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD CROSBY JR/   04/22/2021
Examiner, Art Unit 3724

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724